DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the handle coupled to the proximal end; a proximal wall of a core coupled to a distal end of the shaft, as of claim 21; and the shaft has a maximum diameter greater than a maximum diameter of the distal wall, as of claims 34 and 39; and the acute angle between the longitudinal axis and the distal wall, of claims 36, 39 and 40 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 17  of U.S. Patent No. 10,864,021 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the application claims and the patent claims lies in the fact that the patent claims include more elements and are thus much specific. Thus the invention of the patent claims are in effect a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since the application claims are anticipated by the patent claims, they are not patentably distinct from the patent claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21 – 40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claims 21, 39 and 40, the recitations of “a handle coupled to the proximal end” and “a core … the proximal wall being coupled to the distal end” appear to have no support in the original disclosure as filed. Applicant may provide support for such limitation or amend the claim omitting the newly introduced subject matter to overcome this rejection. The most relevant recitation from the original disclosure can be found in [¶32] which refers to body 19 as including shaft and handle, without any recitation directed to “coupled to”, and [¶38] which refers to a pusher stop 26 that extends substantially perpendicularly from a core, , without any recitation directed to “coupled to”, and upon reviewing the drawings, and specifically, Fig.12, the instrument 20 is shown to be formed of a single piece, and not from pieces, i.e. handle, shaft and core coupled to each other as currently claimed.
For the sake of examination, the handle is interpreted as referring to a gripping proximal portion of / by the shaft, and the core is interpreted as referring a distal portion by / towards 208.
In claims 34 – 35 and 39 – 40, the recitation of “the shaft has a maximum diameter greater than a maximum diameter / width of the distal wall”, appear to have no support in the original disclosure, wherein neither the specification nor the drawings show such feature. Applicant may provide support for such limitation or amend the claim omitting the newly introduced subject matter to overcome this rejection.
For the sake of examination, the preceding limitation is interpreted as referring to the handle / gripping portion of the shaft, which may exhibit a diameter substantially greater than a width of the core.
In claim 29, the recitation of “the being pyramid shape”, appear to have no support in the original disclosure, wherein neither the specification nor the drawings show such feature. Applicant may provide support for such limitation or amend the claim omitting the newly introduced subject matter to overcome this rejection.
For the sake of examination, the preceding limitation is interpreted as referring to each of the teeth being pyramid shaped, in consistent with Fig.13.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102/103 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 21 is/are rejected under pre-AIA  35 U.S.C. 102(a)/(e) as being anticipated by Assell et al. (US Pub. 2011/0022089 A1), or alternatively, under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Assell et al. (US Pub. 2011/0022089 A1).
Claim 21, Asssel discloses a first instrument [abstract, Figs. 1 – 11] comprising: 
a shaft [at least a portion of 154 alone or in combination with 160] comprising a proximal end and an opposite distal end [defined by/towards portions by 210 or 208 “distal” and 212 “proximal”, i.e. Fig.7]; 
a handle [at least a gripping portion of 154, and/or at least a portion of 158] coupled to the proximal end [Figs.11]; and 
a core [Fig.7A, defined by a distal portion of 154, i.e. between 208 and 210] comprising opposite proximal and distal walls [defined by at least a wall portions by/towards 208 and 210], the proximal wall being coupled to the distal end [Fig.7A], the distal wall defining an implant interface [Figs.7 – 8, at least a portion by 210 interfacing with a portion of 42], the core comprising opposite top and bottom walls [defined by anterior and posterior portions of Fig.7A] each extending from the proximal wall to the distal wall [extending between a portion by 208 and 210], the core comprising a pusher stop extending outwardly from the top wall [at least a portion of 156, Figs.5 and ¶101].  
Assuming Applicant does not agree with the preceding interpretation, directed to the core and the shaft as being coupled to one another, which is consistent with the original disclosure. The office takes alternative interpretation, wherein it would have been obvious to one having ordinary skill in the art at the time the invention was made to construct shaft 154 of separate elements, i.e. core and shaft and couple them to each other, since it has been held that constructing a formerly integral structure in various elements and coupling them to each other involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.
Claims 22 – 24, 27 – 28, 34 – 35 and 38, Assell discloses the limitations of claim 21, as above, and further, Assell discloses (claim 22) wherein the pusher stop extends substantially perpendicularly from the top wall [Figs.8, extending in a direction traversing the direction of the shaft elongation]; (claim 23) wherein the pusher stop comprises opposite proximal and distal faces [wherein at least a portion of 156, defines opposite faces towards 212 and 210] and a connecting wall extending from the proximal face to the distal face [at least a diametrical wall portion connecting the proximal and distal faces], the proximal face extending parallel to the distal face [wherein both proximal and distal faces extend in a direction traversing the direction of shaft 154 elongation]; (claim 24) wherein the pusher stop comprises opposite proximal and distal faces [wherein at least a portion of 156, defines opposite faces towards 212 and 210] and a connecting wall extending from the proximal face to the distal face [at least a diametrical wall portion connecting the proximal and distal faces], the distal face extending parallel to the distal wall [wherein the distal face and the distal wall by 210 extend in a direction traversing the direction of shaft 154 elongation]; (claim 27) wherein the core comprises opposite first and second side walls [Fig.7A, defined by top and bottom portions of 154] each extending from the proximal wall to the distal wall and from the top wall to the bottom wall [Figs.7], the pusher stop being positioned equidistant between the side walls [Figs.8]; (claim 28) wherein the implant interface includes teeth [defined by extensions on opposite sides of grooves 218a and 218b, finger 216 defines one tooth by inner sides of the grooves, and the other teeth by outer sides of the grooves, Fig. 7B]; (claim 34) wherein the shaft has a maximum diameter greater than a maximum diameter of the distal wall [Fig.5, wherein a diameter of a portion by 158 is substantially greater than a width of 154 by 210]; (claim 35) wherein the core comprises opposite first and second side walls [Fig.7A, defined by top and bottom portions of 154] each extending from the proximal wall to the distal wall and from the top wall to the bottom wall [Figs.7], the core having a width defined by a distance from the first side wall to the second side wall, the shaft having a diameter greater than the width [Fig.5, wherein a diameter of a portion by 158 is substantially greater than a width of 154 by 210]; (claim 38) wherein the pusher stop has a first height defined by a distance from the top wall to a top portion of the pusher stop [defined by a height measured from a top wall of 154 to a top portion of 156, by 222], the distal wall having a second height defined by a distance from the top wall to the bottom wall [defined by a height measured from a top wall of 154 to a bottom wall of 154], the second height being less than the first height [Figs.5 and 11].  
Claim(s) 21, 25 – 26, 36 – 37 and 39 – 40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gerbec et al. (US Pub. 2007/0093897 A1) in view of Theofilos et al. (US pub. 2009/0248161 A1).
Claims 21 and 25 – 26, Gerbec discloses a first instrument [abstract, Figs. 2 – 7] comprising: 
a shaft [at least a portion of 76] comprising a proximal end and an opposite distal end [defined by/towards and away from portion by 100]; 
a handle [at least a gripping portion by 78] coupled to the proximal end [Fig.2]; and 
a core [defined by a distal portion by 80, Fig.2] comprising opposite proximal and distal walls [defined by at least a wall portions towards and away from 76], the proximal wall being coupled to the distal end [Figs.2 and 5], the distal wall defining an implant interface [at least a portion by prongs 82, Fig.6], the core comprising opposite top and bottom walls [defined by anterior and posterior portions of Fig.5] each extending from the proximal wall to the distal wall [extending between portions towards and away from 76].
Assuming Applicant does not agree with the preceding interpretation, directed to the core and the shaft as being coupled to one another, which is consistent with the original disclosure. The office takes alternative interpretation, wherein it would have been obvious to one having ordinary skill in the art at the time the invention was made to construct shaft 76 and core 80 of separate elements, and couple them to each other, since it has been held that constructing a formerly integral structure in various elements and coupling them to each other involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.
Gerbec does not explicitly disclose (as of claim 21) wherein the core comprising a pusher stop extending outwardly from the top wall; (as of claim 25) wherein the pusher stop comprises opposite proximal and distal faces and a connecting wall extending from the proximal face to the distal face, the connecting wall including opposite first and second ends each extending from the top wall, the connecting wall being arcuate between the first end and the second end; (as of claim 26) wherein the pusher stop comprises opposite proximal and distal faces, the distal face being a first distance from the distal wall, the proximal face being a second distance from the proximal wall, the second distance being greater than the first distance.  
Theofilos teaches an analogous instrument [abstract, Figs. 10] comprising (as of claim 21) a core [defined by at least a distal portion of at least one of 222 and 224] comprising a pusher stop extending outwardly from the top wall [at least one of 225 and 227]; (as of claim 25) wherein the pusher stop comprises opposite proximal and distal faces [at least faces facing away from and towards 60] and a connecting wall extending from the proximal face to the distal face [a top arcuate wall portion of 225 connecting proximal and distal walls], the connecting wall including opposite first and second ends each extending from the top wall [defined by anterior and posterior wall portions of 225, Fig.10B], the connecting wall being arcuate between the first end and the second end [Figs.10]; (as of claim 26) wherein the pusher stop comprises opposite proximal and distal faces [at least faces facing away from and towards 60], the distal face being a first distance from the distal wall [wherein the distal face being a first distance from a distal wall between jaws 226], the proximal face being a second distance from the proximal wall [wherein the proximal face being a second distance from a proximal wall away from jaws 226], the second distance being greater than the first distance [Figs.10].  
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of Gerbec and Theofilos, and construct the instrument of Gerbec having a pusher stop extending from a top wall in view of Theofilos. One would have been motivated to do so in order to limit the insertion depth of the implant between adjacent vertebral bodies to thereby prevent over insertion which may lead to trauma to surrounding tissues [Theofilos, ¶37]. 
Claim 36, the combination of Gerbec and Theofilos discloses the limitations of claim 21, as above, and further, Gerbec discloses wherein the shaft extends along a longitudinal axis from the proximal end to the distal end, the distal wall extending at an acute angle relative to the longitudinal axis [Fig.2, wherein at least a portion shaft 76, aligned with handle 78, extends along a longitudinal axis, defining acute angle relative to the distal wall].  
Claim 37, the combination of Gerbec and Theofilos discloses the limitations of claim 21, as above, and further, Gerbec discloses wherein the proximal wall has a first height defined by a first distance from the top wall to the bottom wall and the distal wall has a second height defined by a second distance from the top wall to the bottom wall [wherein the distal wall defines a first height and the proximal wall defines a second height]. 
Gerbec does not explicitly discloses wherein the second height being less than the first height.  
It would have been a matter of design choice to one skilled in the art at the time the invention was made to construct the instrument of Gerbec having a distal wall with less height than the proximal wall in order to provide the core with a wall defining an interface dimensioned to correspond to the implant to be implanted, since applicant has not disclosed that such solve any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of providing a distal wall defining an interface  dimensioned to correspond to an implant to be implanted. In re Dailey and Eilers, 149 USPQ 47 (1966).
Claim 39,  Gerbec discloses a first instrument [abstract, Figs. 2 – 7] comprising: 
a shaft [at least a portion of 76] extending along a longitudinal axis between a proximal end and an opposite distal end [defined by/towards and away from portion by 100]; 
a handle [at least a gripping portion by 78] coupled to the proximal end [Fig.2]; and 
a core [defined by a distal portion by 80, Fig.2] comprising opposite proximal and distal walls [defined by at least a wall portions towards and away from 76], the proximal wall being coupled directly to the distal end [Figs.2 and 5], the distal wall extending at an acute angle relative to the longitudinal axis [Fig.2, wherein at least a portion shaft 76, aligned with handle 78, extends along a longitudinal axis, defining acute angle relative to the distal wall], the distal wall defining an implant interface [at least a portion by prongs 82, Fig.6], the implant interface including teeth [prongs 82, ¶28], the core comprising opposite top and bottom walls each extending from the proximal wall to the distal wall [Fig.5 showing the core having at least two opposite portions defining walls], the core comprising opposite first and second side walls each extending from the proximal wall to the distal wall and from the top wall to the bottom wall [Fig.5 showing the core having another at least two opposite portions defining sides], wherein the shaft has a maximum diameter greater than a maximum diameter of the distal wall [Fig.2 wherein at least a gripping portion of the shaft by 78 exhibits a greater diameter than that of the distal wall].
Assuming Applicant does not agree with the preceding interpretation, directed to the core and the shaft as being directly coupled to one another, which is consistent with the original disclosure. The office takes alternative interpretation, wherein it would have been obvious to one having ordinary skill in the art at the time the invention was made to construct shaft 76 and core 80 of separate elements, and couple them to each other, since it has been held that constructing a formerly integral structure in various elements and coupling them to each other involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.
Gerbec does not explicitly disclose wherein the core comprising a pusher stop extending outwardly from the top wall such that the pusher stop extends substantially perpendicular to the top wall, and wherein the pusher stop comprises opposite proximal and distal faces and a connecting wall extending from the proximal face to the distal face, the distal face extending parallel to the distal wall.  
Theofilos teaches an analogous instrument [abstract, Figs. 10] comprising a core [defined by at least a distal portion of at least one of 222 and 224] comprising a pusher stop extending outwardly from the top wall [at least one of 225 and 227], and wherein the pusher stop comprises opposite proximal and distal faces [at least faces facing away from and towards 60] and a connecting wall extending from the proximal face to the distal face [a top arcuate wall portion of 225 connecting proximal and distal walls], and the distal face extending parallel to the distal wall [Figs.10].  
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of Gerbec and Theofilos, and construct the instrument of Gerbec having a pusher stop extending from a top wall in view of Theofilos. One would have been motivated to do so in order to limit the insertion depth of the implant between adjacent vertebral bodies to thereby prevent over insertion which may lead to trauma to surrounding tissues [Theofilos, ¶37]. 
Claim 40, Gerbec discloses a first instrument [abstract, Figs. 2 – 7] comprising: 
a shaft [at least a portion of 76] extending along a longitudinal axis between a proximal end and an opposite distal end [Fig.2, wherein at least a portion shaft 76, aligned with handle 78, extends along a longitudinal axis]; 
a handle [at least a gripping portion by 78] coupled to the proximal end [Fig.2]; and 
a core [defined by a distal portion by 80, Fig.2] comprising opposite proximal and distal walls [defined by at least a wall portions towards and away from 76], the proximal wall being coupled directly to the distal end [Figs.2 and 5], the distal wall extending at an acute angle relative to the longitudinal axis [Fig.2, wherein at least a portion shaft 76, aligned with handle 78, extends along a longitudinal axis, defining acute angle relative to the distal wall], the distal wall defining an implant interface [at least a portion by prongs 82, Fig.6], the implant interface including teeth [prongs 82, ¶28], the core comprising opposite top and bottom walls each extending from the proximal wall to the distal wall [Fig.5 showing the core having at least two opposite portions defining walls], the core comprising opposite first and second side walls each extending from the proximal wall to the distal wall and from the top wall to the bottom wall [Fig.5 showing the core having another at least two opposite portions defining sides], and wherein the core has a width defined by a distance from the first side wall to the second side wall, the shaft having a diameter greater than the width [Fig.2 wherein at least a gripping portion of the shaft by 78 exhibits a greater diameter than a width of the distal wall].
Assuming Applicant does not agree with the preceding interpretation, directed to the core and the shaft as being directly coupled to one another, which is consistent with the original disclosure. The office takes alternative interpretation, wherein it would have been obvious to one having ordinary skill in the art at the time the invention was made to construct shaft 76 and core 80 of separate elements, and couple them to each other, since it has been held that constructing a formerly integral structure in various elements and coupling them to each other involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.
Gerbec does not explicitly disclose wherein the core comprising a pusher stop extending outward from and substantially perpendicular to the top wall such that the pusher stop extends substantially perpendicular to the top wall, the pusher stop being positioned equidistant between the side walls, wherein the pusher stop comprises opposite proximal and distal faces, the distal face being a first distance from the distal wall, the proximal face being a second distance from the proximal wall, the second distance being greater than the first distance,
Theofilos teaches an analogous instrument [abstract, Figs. 10] comprising (as of claim 21) a core [defined by at least a distal portion of at least one of 222 and 224] comprising a pusher stop extending outward from and substantially perpendicular to the top wall [at least one of 225 and 227], the pusher stop being positioned equidistant between the side walls [Figs.10], wherein the pusher stop comprises opposite proximal and distal faces [at least faces facing away from and towards 60], the distal face being a first distance from the distal wall [wherein the distal face being a first distance from a distal wall between jaws 226], the proximal face being a second distance from the proximal wall [wherein the proximal face being a second distance from a proximal wall away from jaws 226], the second distance being greater than the first distance [Figs.10].  
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of Gerbec and Theofilos, and construct the instrument of Gerbec having a pusher stop extending from a top wall in view of Theofilos. One would have been motivated to do so in order to limit the insertion depth of the implant between adjacent vertebral bodies to thereby prevent over insertion which may lead to trauma to surrounding tissues [Theofilos, ¶37]. 
Claim(s) 29 – 33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gerbec et al. (US Pub. 2007/0093897 A1) in view of Theofilos et al. (US pub. 2009/0248161 A1), as above, and further in view of Bryan (US Pub. 2003/0139814 A1).
Claims 29 – 33, the combination of Gerbec and Theofilos discloses the limitations of claim 21, as above, and further, Gerbec discloses (as of claim 29) wherein the implant interface includes teeth [prongs 82, ¶28]; (as of claim 30) wherein the implant interface includes teeth [prongs 82, ¶28]; (as of claim 31) wherein the implant interface includes teeth [prongs 82, ¶28], the core comprising opposite first and second side walls each extending from the proximal wall to the distal wall and from the top wall to the bottom wall [Fig.5 showing the core having at least four portions defining walls and sides]; (as of claim 32) wherein the implant interface includes teeth [prongs 82, ¶28], the core comprising opposite first and second side walls each extending from the proximal wall to the distal wall and from the top wall to the bottom wall [Fig.5 showing the core having at least four portions defining walls and sides]; (as of claim 33)wherein the implant interface includes teeth [prongs 82, ¶28], the core comprising opposite first and second side walls each extending from the proximal wall to the distal wall and from the top wall to the bottom wall [Fig.5 showing the core having at least four portions defining walls and sides], the side walls each defining a portion of at least one of the teeth [Fig.5].  
The combination of Gerbec and Theofilos does not explicitly disclose wherein the teeth being pyramid shaped; the teeth extending continuously from the first side wall to the second side wall and/or continuously from the top wall to the bottom wall.
Bryan teaches an analogous instrument [abstract, Fig.8G] comprising implant interface including teeth being pyramid shaped [spikes 92, ¶82]; the teeth extending continuously from the first side wall to the second side wall and/or continuously from the top wall to the bottom wall [Fig.8g]. 
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of Gerbec, Theofilos and Bryan, and construct the implant interface of the combination of Gerbec and Theofilos within increased number of prongs to extend continuously from the first side wall to the second side wall and/or continuously from the top wall to the bottom wall, and to have pyramid shape in view of Bryan. One would have been motivated to do so in order to provide the instrument of the combination of Gerbec and Theofilos with a functionally equivalent interface that ensure secure engagement between the instrument and the implant and prevent slipping therebetween [Bryan, ¶82]; and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8; and since applicant has not disclosed that such solve any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of providing anti-slipping connection between the interface and the implant. In re Dailey and Eilers, 149 USPQ 47 (1966).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMUEL S HANNA/Primary Examiner, Art Unit 3775